Citation Nr: 0816740	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1984 and from October 2001 to April 2003.  

In June 2007, the Board of Veterans' Appeals (Board) denied 
service connection for a temporomandibular joint disorder and 
remanded the issues of service connection for a bilateral 
hearing loss and an initial evaluation in excess of 10 
percent for service-connected low back injury to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have hearing 
disability for VA compensation purposes.  

2.  The service-connected low back disability is shown to be 
productive of no more than slight limitation of motion or 
more than characteristic pain on motion prior to September 
26, 2003.  

3.  Beginning on September 26, 2003, the service-connected 
low back disability is shown to be productive of pain with 
flexion not limited to less than 80 degrees and with combined 
low back motion over 200 degrees; neither muscle spasm nor a 
related neurological deficit is demonstrated.   



CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.7, 4.71a, including Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 
5237 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June 2003, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  In June 2007, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to service 
connection and to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the June 2003 letter.  

In the letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in the June 
2007 letter that a disability rating and effective date would 
be assigned if his service connection claim was granted and 
that an effective date would be assigned if his increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran was also told in the June 2007 letter that, 
depending on the disability involved, a rating from 0 to 100 
percent could be assigned; that VA used a published schedule 
for rating disabilities that determined the rating assigned; 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the June 2007 letter did not specifically talk about 
providing evidence on the impact that the veteran's service-
connected low back disability has on his daily life, this is 
not prejudicial because a reasonable person could be expected 
to understand from the notices that the impact of the 
disability on his daily life is relevant to substantiating 
the claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Although the veteran was exposed to acoustic trauma as an 
aircraft mechanic and crew chief on the flight line, his 
service medical records do not reveal any complaints or 
findings of a hearing loss.  Audiograms in service show 
results within the VA definition of normal hearing at the 
relevant frequencies of 500 to 4000 hertz.  

Although the veteran complained of hearing loss on 
postservice VA examination in June 2003, audiological 
examination at that time revealed finding that were 
reflective of a hearing disability for VA compensation 
purposes.  

In fact, even when the veteran was examined by VA in August 
2007, the results of his audiological evaluation showed 
bilateral pure tone thresholds at the relevant frequencies of 
25 decibels or lower and speech recognition scores of 100 
percent.  The examiner concluded that the results were not 
considered disabling under VA hearing criteria.  

As there is no competent evidence of current hearing 
disability, the claim of service connection for a bilateral 
hearing loss must be denied by operation of law.  



Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for diagnosing and evaluating spinal 
disabilities effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).  

The RO addressed the veteran's claim for increase under both 
the criteria effective prior to September 26, 2003 and the 
criteria effective beginning September 26, 2003.  

Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory provisions both before and beginning 
on September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for lumbosacral strain when there is 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour or there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2007).  

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2007).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2007).  


Analysis

Service connection for low back disability was granted by a 
rating decision in August 2003; and the disability was 
assigned a no percent evaluation under Diagnostic Code 5292 
for limitation of motion of the low back, effective on May 1, 
2003.  A September 2004 rating decision granted an initial 10 
percent evaluation for service-connected low back disability, 
effective on May 1, 2003.  

It is contended that an initial evaluation in excess of 10 
percent is warranted for service-connected low back 
disability because of the veteran's significant pain and 
functional impairment.  

To warrant an evaluation in excess of 10 percent prior to 
September 26, 2003, there needs to be evidence of either 
moderate limitation of motion of the lumbosacral spine or 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  

The Board notes that, despite the veteran's complaints prior 
to September 26, 2003 of back disability, there is no medical 
evidence of more than slight loss of motion or muscle spasm.  
In fact, his flexion of the low back was to 90 degrees with 
mild discomfort at the end point, and extension, lateral 
bending, and rotation were all to at least 35 degrees, on VA 
examination in June 2003.  

Consequently, the Board does not find more than either slight 
limitation of motion or characteristic pain on motion of the 
low back prior to September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

However, since there is no evidence of vertebral fracture, 
ankylosis, or intervertebral disc syndrome, which are the 
other potentially applicable diagnostic codes applicable to 
the low back, the Board finds that another rating code was 
not more appropriate prior to the schedular rating change on 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5289, 5293, 5295 (2002).  

An MRI of the low back at Middlesex Hospital in December 2004 
showed a mild central bulge at L4-L5 with mild flattening of 
the sac anteriorly.  

The veteran complained on VA examination in September 2007 of 
intermittent flare-ups of lower back pain.  He said that he 
was able to function in daily life and at work.  He had 
unlimited walking ability.  

Motion of the low back included 90 degrees of flexion, 20 
degrees of extension, and bilateral side bending and rotation 
of 45 degrees each.  There was no strength or sensory deficit 
and no increased pain or loss of motion due to fatigue, 
weakness, incoordination, or lack of endurance following 
repetitive use.  The X-ray studies of the low back did not 
show any significant degenerative changes or evidence of 
trauma.  

The diagnoses were those of chronic lumbar strain with 
mechanical low back pain, normal neurological examination, 
and mild functional limitations with flare-ups.  

Although the examiner did not have the claims files at the 
time of the September 2007 VA examination, a November 2007 
Addendum reveals that the examiner had subsequently reviewed 
the claims files and concluded that there was no change in 
the diagnosis.  

Because the clinical evidence after September 26, 2003 shows 
flexion of the spine to 90 degrees and combined range of 
motion of the thoracolumbar spine to 230 degrees, based on 
normal bilateral lateral bending and rotation of 30 degrees, 
with no evidence of muscle spasm or significant guarding, an 
evaluation in excess of 10 percent for service-connected low 
back disability is also not warranted under the current 
rating criteria.  38 C.F.R. § 3.71a, Diagnostic Code 5237.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because, when examined in September 2007, the veteran had 
normal flexion, lateral bending, and rotation; normal muscle 
strength; and no increased pain or loss of motion due to 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  

The only functional limitation noted was mild limitation with 
flare-ups.  Consequently, a rating in excess of 10 percent is 
also not warranted for service-connected low back disability 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2007).  See 
also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Because it was reported on examination in September 2007 that 
there was no sensory deficit, a separate evaluation for 
neurological manifestations of low back disability is not 
warranted, as can be assigned under the provisions of 
38 C.F.R. § 4.71a, Note (1) by combining separate evaluations 
of the disability's chronic orthopedic and neurological 
manifestations.  See 38 C.F.R. § 4.25 (2007).  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 10 percent under 
any applicable rating criteria involving the veteran's 
service-connected low back disability during the appeal 
period, the Board concludes that staged ratings are not 
warranted for the veteran's service-connected low back 
disability.  See Fenderson, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
service-connected disability, such as greater limitation of 
motion of the low back, but the medical evidence reflects 
that this manifestation is not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment.  

In fact, the veteran said on examination in September 2007 
that he was able to function in daily life and at work; and 
it was reported on evaluation that the veteran's service-
connected low back disability caused only mild functional 
limitation during flare-ups.   

The evidence also does not show that the veteran has been 
hospitalized due to his service-connected low back 
disability.  Therefore, the RO was correct in not referring 
this case for extraschedular consideration.  



ORDER

The claim of service connection for a bilateral hearing loss 
must be denied under the law.  

An initial evaluation in excess of 10 percent for the 
service-connected low back disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


